DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/443124, filed 4/26/2021, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Publication 20170237037 A1, Assignee: Samsung, published 8/17/2017) in view of Jones et al. (U.S. Patent Publication 20200243794 A1).
Regarding claim 1, Choi discloses “A display device, comprising: 
a display panel (Fig 1, the display apparatus 1000)  including an opening (Fig 1, Hole H) penetrating the display panel, a display area (Fig 1, [0059] “display region DA”) adjacent to the opening, a first non-display area (Fig .1, non-display region NA above the line II-II' ) between the opening and the display area, and a second non-(Fig .1, non-display region NA below the line II-II') surrounding the display area; and 
an input detecting layer (Figs. 2B, 2C, [0092] “a touch electrode 410”) on the display panel, the input detecting layer including: 
Choi does not disclose “a first line located in the first non-display area; 
a second line located in the second non-display area; and 
a connecting line connecting the first line to the second line”. 
Jones discloses “a first line located in the first non-display area; (Fig 8 line 405 starting from edge. Edge is non-display area. [0074] “Advantageously, this allows the active display area 410 to go almost right up to the edges (or the perimeter) of the transparent aperture 420 (or transparent window or the hole)”. Claim does not define where starting and end point of first line is.)  
a second line located in the second non-display area; (Fig 8 line 405 ended at edge. Edge is non-display area. [0074] “Advantageously, this allows the active display area 410 to go almost right up to the edges (or the perimeter) of the transparent aperture 420 (or transparent window or the hole)”. Claim does not define where starting and end point of first line is.)  and 
a connecting line connecting the first line to the second line”. (Fig. 8, line 405. Claim does not say “a first line”, “a second line” and “a connecting line” are the same line or different line or “a first line”, “a second line” and “a connecting line” integrated as one line. [0067] [0073]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connection line by Jones into 
Regarding claim 2, Choi and Jones disclose “wherein the second line has a constant voltage level”. (Jones Fig. 8, [0067] [0073])
Regarding claim 3, Choi and Jones disclose wherein the first line has a ring shape surrounding the opening. (Jones Fig. 8, [0067] [0073])
Regarding claim 4, Choi and Jones disclose wherein the input detecting layer includes first detecting electrodes arranged in a first direction, (Choi [0080] [0158] [0165] – [0174]) and second detecting electrodes (Choi [0082] [0083]) arranged in a second direction crossing the first direction, the first detecting electrodes and the second detecting electrodes being located in the display area.
Regarding claim 5, Choi and Jones disclose wherein the input detecting layer includes: a first conductive layer; (Choi [0092]) a first insulating layer on the first conductive layer; (Choi [0073] – [0077]) a second conductive layer (Choi [0092]) on the first insulating layer and including the first detecting electrodes and the second detecting electrodes; and a second insulating layer on the second conductive layer. (Choi [0073] – [0077] [0094] [0098])
Regarding claim 6, Choi and Jones disclose wherein the first conductive layer or the second conductive layer includes the connecting line. (Jones Fig. 8, [0067] [0073])
Regarding claim 7, Choi and Jones disclose wherein the connecting line includes a same material as the first detecting electrodes and the second detecting electrodes. (Jones Fig. 8, [0067] [0073] [0074])
Regarding claim 8, Choi and Jones disclose wherein: the first conductive layer includes at least one of the first line or the second line, and the connecting line is connected to the at least one of the first line or the second line via a contact hole of the first insulating layer. (Jones Fig. 8, [0067] [0073] [0074])
Regarding claim 9, Choi and Jones disclose wherein the connecting line is located below the first detecting electrodes and the second detecting electrodes with the first insulating layer therebetween. (Jones Fig. 8, [0067] [0073] [0074])
Regarding claim 10, Choi and Jones disclose wherein the connecting line is located in a gap between neighboring detecting electrodes among the first detecting electrodes and the second detecting electrodes. (Choi [0067] [0073] [0082] [0083])
Regarding claim 11, Choi and Jones disclose wherein the connecting line overlaps at least one of the first detecting electrodes or the second detecting electrodes. (Jones Fig. 8, [0067] [0073] [0074])
Regarding claim 12, Choi and Jones disclose further comprising a connecting electrode sector connecting neighboring first detecting electrodes among the first detecting electrodes or neighboring second detecting electrodes among the second detecting electrodes, the connecting electrode sector being located in the first non-display area. (Choi [0067] [0073] [0082] [0083])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Publication 20170237037 A1, Assignee: Samsung, published 8/17/2017) in view of Ding et al. (U.S. Patent Publication 20180129330 A1. Filed: 6/30/2017).


    PNG
    media_image1.png
    699
    568
    media_image1.png
    Greyscale

Regarding claim 1, Choi discloses “A display device, comprising: 
a display panel (Fig 1, the display apparatus 1000)  including an opening (Fig 1, Hole H) penetrating the display panel, a display area (Fig 1, [0059] “display region DA”) adjacent to the opening, a first non-display area (Fig .1, non-display region NA above the line II-II' ) between the opening and the display area, and a second non-display area (Fig .1, non-display region NA below the line II-II') surrounding the display area; and 
(Figs. 2B, 2C, [0092] “a touch electrode 410”) on the display panel, the input detecting layer including: 
Choi does not disclose “a first line located in the first non-display area; 
a second line located in the second non-display area; and 
a connecting line connecting the first line to the second line”. 
Ding discloses “a first line located in the first non-display area; (Fig 1, line near 221 [0040]  
a second line located in the second non-display area; (Fig 1 line near 13)  and 
a connecting line connecting the first line to the second line”. (Fig. 1, line 122/22. Claim does not say “a first line”, “a second line” and “a connecting line” are the same line or different line. [0032] [0034]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate connection line by Ding into device of Choi.  The suggestion/motivation would have been to improve efficiency. (Ding: [0067])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160299611 A1 discloses connection line on Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693